Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 1-18, and 20-22, are currently pending and have been considered below.  
Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-18, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 recites limitations “each rotor mechanism is movably connected to the fuselage through the corresponding connection mechanism; and the plurality of rotor mechanisms are configured to be rotated with respect to the corresponding connection mechanisms to cause the plurality of rotor mechanisms to overlap with each other in a direction parallel to a plane extending along a pitch axis and a roll axis of the UAV and form a rotor mechanism assembly.” [unsupported sections are underlined and italicized for emphasis]. The Examiner notes that the Applicant’s specification and Drawings are silent on a pitch axis and a roll axis. Hence appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Regarding claim 1, the limitation, "each rotor mechanism is movably connected to the fuselage through the corresponding connection mechanism; and the plurality of rotor mechanisms are configured to be rotated with respect to the corresponding connection mechanisms to cause the plurality of rotor mechanisms to overlap with each other in a direction parallel to a plane extending along a pitch axis and a roll axis of the UAV and form a rotor mechanism assembly.” [unclear sections are underlined and italicized for emphasis], render the claims indefinite because it is unclear what the terms/limitations of the claimed invention encompass. See MPEP § 2173.05 (d). It is not clear to the Examiner how the overlapping rotors (see FIG. 5 below can be parallel to both a pitch axis and a roll axis simultaneously since a pitch axis and a roll axis are orthogonal to each other.

    PNG
    media_image1.png
    512
    629
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 18, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521).
Claim 1:
Lee discloses
A multi-rotor unmanned aerial vehicle (UAV), comprising: 
a fuselage 
(see FIGS. 3, 4 etc. at 110); 
a plurality of rotor mechanisms disposed on the fuselage, each rotor mechanism including a rotor 
(FIGS. 3, 4 etc.. propeller mechanisms 120 and propellers [rotor] 125); 
and a plurality of connection mechanisms disposed on the fuselage, the plurality of connection mechanisms having a one-to-one correspondence with the plurality of rotor mechanisms, each connection mechanism corresponding to one of the plurality of rotor mechanisms 
(see FIGS. 3, 4 etc. unfolders 140); 
Lee does not disclose
each rotor mechanism is movably connected to the fuselage through the corresponding connection mechanism; and the plurality of rotor mechanisms are configured to be rotated with respect to the corresponding connection mechanisms to cause the plurality of rotor mechanisms to overlap with each other in a direction parallel to a plane extending along a pitch axis and a roll axis of the UAV and form a rotor mechanism assembly 
Grenier teaches
each rotor mechanism is movably connected to the fuselage through the corresponding connection mechanism; and the plurality of rotor mechanisms are configured to be rotated with respect to the corresponding connection mechanisms to cause the plurality of rotor mechanisms to overlap with each other in a direction parallel to a plane extending along a pitch axis and a roll axis of the UAV and form a rotor mechanism assembly 

(see FIGS. 11, 12 below).

    PNG
    media_image2.png
    499
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    586
    media_image3.png
    Greyscale

Therefore, from the teaching of Grenier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee to include the above claim elements as taught by Grenier in order to form stacked multi rotor configurations.
Claim 2:
Lee discloses
for each connection mechanism: the connection mechanism includes a first connection assembly movably coupled to the fuselage; 
(see FIGS 3, 4 at 140)
the first connection assembly is connected to the corresponding rotor mechanism and configured to be rotated about a first axial line of the first connection assembly; and the first axial line is inclined at a preconfigured angle from a yaw axis of the multi-rotor UAV.
Claim 3:
Lee discloses
the first connection assembly includes a first rotating shaft connected to the fuselage along the first axial line and a first connection base pivotally connected to the first rotating shaft and coupled to the corresponding rotor mechanism.
(see FIG. 4)
Claim 4:
Lee discloses
the plurality of rotor mechanisms are an even number of rotor mechanisms.
(see FIG. 4)
Claim 5:
Lee discloses
the even number of rotor mechanisms constitute a plurality of rotor mechanism sets, each rotor mechanism set including two of the plurality of rotor mechanisms; and for each rotor mechanism set, after the two rotor mechanisms of the rotor mechanism set are rotated with respect to their corresponding connection mechanisms, the two rotor mechanisms are symmetrically arranged on two sides of the fuselage.
(see FIG. 4).
Claim 18:
Lee discloses
each connection mechanism comprises a rotation mechanism disposed on the fuselage, the rotation mechanism being coupled to the corresponding rotor mechanism for driving the rotor mechanism to rotate.
(FIGS. 3, 4 etc.. fuselage 110, propeller mechanisms 120 and propellers [rotor] 125);
Claim 20:
Lee discloses
the plurality of rotor mechanisms are configured to be overlapped with each other to form a concentric rotor mechanism assembly.
(FIGS. 3, 4 etc.. overlapping propeller mechanisms [rotor mechanisms] 120 are shown concentrically);
Claim 21:
Lee discloses
each rotor mechanism further includes a protective cover disposed outside the rotor; 
(see FIGS 3, 4)
the plurality of rotor mechanisms are configured to be overlapped with each other to form a concentric rotor mechanism assembly.
(FIGS. 3, 4 etc.. overlapping propeller mechanisms [rotor mechanisms] 120 are shown concentrically);
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521), in view of Olm et al. (US 20140061362) referred herein after as Olm, and further in view of Yang, Fan (US 20200079495).
Claim 6:
The Combination of Lee and Grenier does not disclose
the multi-rotor UAV is a hexrotor UAV having six rotor mechanisms constituting a first rotor mechanism set, a second rotor mechanism set, and a third rotor mechanism set;
for each of the two rotor mechanisms in the first rotor mechanism set, the first axial line of the corresponding connection forms a 90° angle with the yaw axis of the multi-rotor UAV; 
for each of the four rotor mechanisms in the second and third rotor mechanism sets, the first axial line of the corresponding connection mechanism forms an acute angle with the yaw axis of the multi-rotor UAV. 
Olm teaches
the multi-rotor UAV is a hexrotor UAV having six rotor mechanisms constituting a first rotor mechanism set, a second rotor mechanism set, and a third rotor mechanism set;
(see FIGS 10A-10D and paragraphs [0027, 0028])

    PNG
    media_image4.png
    354
    447
    media_image4.png
    Greyscale

for each of the two rotor mechanisms in the first rotor mechanism set, the first axial line of the corresponding connection forms a 90° angle with the yaw axis of the multi-rotor UAV; 
(see FIG. 6)

    PNG
    media_image5.png
    352
    443
    media_image5.png
    Greyscale

Therefore, from the teaching of Olm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier to include the above claim elements as taught by Olm in order to offer birotor and hexrotor UAVs.

Yang teaches
for each of the four rotor mechanisms in the second and third rotor mechanism sets, the first axial line of the corresponding connection mechanism forms an acute angle with the yaw axis of the multi-rotor UAV. 
(see Yang FIGS 4F and 10, where due to the rotation of rotation arms 21-24, the connection mechanism form acute angles with the yaw axis if the UAV 1).

    PNG
    media_image6.png
    553
    742
    media_image6.png
    Greyscale


Therefore, from the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Yang in order to offer multiple deployment configurations of UAVs.
Claim 7:
The Combination of Lee, Grenier and Olm does not disclose
the acute angle is in the range of 35° to 85°.
Yang teaches
the acute angle is in the range of 35° to 85°.
 (see Yang FIG. 4F and 10 and [0152] which discusses angles being greater than 30 degrees and less than 90 degrees).
Therefore, from the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Yang in order to offer multiple deployment configurations of UAVs.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521), and further in view of Hutson (US 20140034776).

Claim 8:
The Combination of Lee and Genier does not disclose
for each connection mechanism: the connection mechanism includes a second connection assembly movably coupled to the fuselage and a third connection assembly movably coupled to the second connection assembly;
the second connection assembly is configured to be rotated about a second axial line, the second axial line being inclined at an angle from a yaw axis of the multi-rotor UAV; 
the third connection assembly is connected to the rotor mechanism corresponding to the connection mechanism and is configured to be rotated about a third axial line.
Hutson teaches
for each connection mechanism: the connection mechanism includes a second connection assembly movably coupled to the fuselage 
(see FIGS. 2, 3 and [0028] where 2nd assembly: two geared payloads in the form of two geared booms 107 and 109  are connected to the camera 106 (fuselage))
and a third connection assembly movably coupled to the second connection assembly;
(see FIGS. 2, 3 where the rotating plates 112 [3rd assembly] are connected to geared boom 107, 109)
the second connection assembly is configured to be rotated about a second axial line, the second axial line being inclined at an angle from a yaw axis of the multi-rotor UAV; 
(see FIGS 2, 3..geared booms 107 and 109 at inclined angles)
the third connection assembly is connected to the rotor mechanism corresponding to the connection mechanism and is configured to be rotated about a third axial line.
(see FIGS. 2, 3 where the rotating plates 112 [3rd assembly] are connected to geared boom 107, 109 and rotate about a pitch axis [see 0027])

    PNG
    media_image7.png
    516
    776
    media_image7.png
    Greyscale

Therefore, from the teaching of Hutson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier to include the above claim elements as taught by Hutson in order to provide a versatile UAV with multiple applications such as surveillance.
Claim 9:
The Combination of Lee and Grenier does not disclose
for each connection mechanism: the second connection assembly includes a second rotating shaft fixed to the fuselage along the second axial line and a second connection base pivotally connected to the second rotating shaft;
the third connection assembly includes a first connection body fixed to the second connection base and a second connection body movably connected to the first connection body along the third axial line; 
the second connection body is connected to the rotor mechanism and configured to be rotated with respect to the first connection body about the third axial line.
Hutson teaches
for each connection mechanism: the second connection assembly includes a second rotating shaft fixed to the fuselage along the second axial line and a second connection base pivotally connected to the second rotating shaft;
(see FIGS 2, 3 geared boom 107 and [0030])
the third connection assembly includes a first connection body fixed to the second connection base and a second connection body movably connected to the first connection body along the third axial line; 
(see FIGS. 2, 3 where the rotating plates 112 [3rd assembly] are connected to geared boom 107, 109)
the second connection body is connected to the rotor mechanism and configured to be rotated with respect to the first connection body about the third axial line.
(see FIG. 4)

    PNG
    media_image8.png
    494
    604
    media_image8.png
    Greyscale

Therefore, from the teaching of Hutson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier to include the above claim elements as taught by Hutson in order to provide a versatile UAV with multiple applications such as surveillance.
Claim 10:
The Combination of Lee and Grenier does not disclose
the second axial line is perpendicular to the third axial line.
Hutson teaches
the second axial line is perpendicular to the third axial line.
(see FIGS 2, 3)
Therefore, from the teaching of Hutson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier to include the above claim elements as taught by Hutson in order to provide a versatile UAV with multiple applications such as surveillance.
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521), in view of Olm et al. (US 20140061362) referred herein after as Olm, and further in view of Von Novak et al. (US 20170073065), referred herein after as Von Novak.
Claim 11:
The Combination of Lee and Grenier does not disclose
the plurality of rotor mechanisms are an odd number of rotor mechanisms; 
the odd number of rotor mechanisms include a main rotor mechanism and an even number of auxiliary rotor mechanisms;
the main rotor mechanism and the auxiliary rotor mechanisms are configured to be rotated with respect to their corresponding connection mechanisms to form a rotor mechanism assembly.
Olm teaches
the plurality of rotor mechanisms are an odd number of rotor mechanisms; 
(see FIGS 9A-9D)

    PNG
    media_image9.png
    303
    455
    media_image9.png
    Greyscale

Therefore, from the teaching of Olm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier to include the above claim elements as taught by Olm in order to offer UAVs with an odd number of rotors.
Von Novak teaches
the odd number of rotor mechanisms include a main rotor mechanism and an even number of auxiliary rotor mechanisms;
(see [0023]…” a UAV with a hybrid rotor drive that includes a primary rotor air linked with a plurality of auxiliary rotors. In some embodiments, the plurality of auxiliary rotors may include at least four rotors” and FIGS 1A,1B)

    PNG
    media_image10.png
    332
    445
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    254
    418
    media_image11.png
    Greyscale

the main rotor mechanism and the auxiliary rotor mechanisms are configured to be rotated with respect to their corresponding connection mechanisms to form a rotor mechanism assembly.
(see [0023]..” the downwash of air from the primary rotor can drive the auxiliary rotors without any other mechanical linkage between them. The auxiliary rotors may be configured to harvest energy from the downwash of air, storing electrical energy in a battery “ and FIGS 1A, 1B)
Therefore, from the teaching of Von Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Von Novak in order to gain electrical energy by placing auxiliary rotors strategically.
Claim 12:
The Combination of Lee, Grenier and Olm does not disclose
after the even number of auxiliary rotor mechanisms are rotated with respect to their corresponding connection mechanisms, they are symmetrically arranged on two sides of the main rotor mechanism, and form the rotor mechanism assembly with the main rotor mechanism.
Von Novak teaches
after the even number of auxiliary rotor mechanisms are rotated with respect to their corresponding connection mechanisms, they are symmetrically arranged on two sides of the main rotor mechanism, and form the rotor mechanism assembly with the main rotor mechanism.
 (see [0023]…” a UAV with a hybrid rotor drive that includes a primary rotor air linked with a plurality of auxiliary rotors. In some embodiments, the plurality of auxiliary rotors may include at least four rotors” and FIGS 1A,..shown symetrically)

    PNG
    media_image10.png
    332
    445
    media_image10.png
    Greyscale
 
Therefore, from the teaching of Von Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Von Novak in order to gain electrical energy by placing auxiliary rotors strategically.
Claim 15:
The Combination of Lee, Grenier and Olm does not disclose
the even number of auxiliary rotor mechanisms constitute a plurality of auxiliary rotor mechanism sets, each auxiliary rotor mechanism set including two of the plurality of auxiliary rotor mechanisms; and for each auxiliary rotor mechanism set, the two auxiliary rotor mechanisms are symmetrically arranged on two sides of the main rotor mechanism after being rotated with respect to their corresponding connection mechanisms.
Von Novak teaches
the even number of auxiliary rotor mechanisms constitute a plurality of auxiliary rotor mechanism sets, each auxiliary rotor mechanism set including two of the plurality of auxiliary rotor mechanisms; and for each auxiliary rotor mechanism set, the two auxiliary rotor mechanisms are symmetrically arranged on two sides of the main rotor mechanism after being rotated with respect to their corresponding connection mechanisms.
 (see [0023]…” a UAV with a hybrid rotor drive that includes a primary [main] rotor air linked with a plurality of auxiliary rotors. In some embodiments, the plurality of auxiliary rotors may include at least four rotors” and FIG. 1A,..shown symmetrically)

    PNG
    media_image10.png
    332
    445
    media_image10.png
    Greyscale
 
Therefore, from the teaching of Von Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Von Novak in order to gain electrical energy by placing auxiliary rotors strategically.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521), in view of Olm et al. (US 20140061362) referred herein after as Olm, in view of Von Novak et al. (US 20170073065), referred herein after as Von Novak, and further in view of Alzu'bi et al. (US 20130105635), referred herein after as Alzu'bi.
Claims 16, 17:
The Combination of Lee, Grenier and Olm does not disclose
the multi-rotor UAV is a pentarotor UAV having five rotor mechanisms, the five rotor mechanisms constituting the main rotor mechanism, a first auxiliary rotor mechanism set having two of the auxiliary rotor mechanisms, and a second auxiliary rotor mechanism set having another two of the auxiliary rotor mechanisms; 
Von Novak teaches
the multi-rotor UAV is a pentarotor UAV having five rotor mechanisms, the five rotor mechanisms constituting the main rotor mechanism, a first auxiliary rotor mechanism set having two of the auxiliary rotor mechanisms, and a second auxiliary rotor mechanism set having another two of the auxiliary rotor mechanisms; 
(see [0023]…” a UAV with a hybrid rotor drive that includes a primary [main] rotor air linked with a plurality of auxiliary rotors. In some embodiments, the plurality of auxiliary rotors may include at least four rotors” and FIG. 1A,..shown symmetrically)
for the main rotor mechanism, the second axial line of the corresponding connection mechanism forms a 90° angle with the yaw axis of the multi-rotor UAV.
(see FIG. 1B)
Therefore, from the teaching of Von Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Von Novak in order to gain electrical energy by placing auxiliary rotors strategically.
Alzu’bi teaches
for each of the two auxiliary rotor mechanisms in the first auxiliary rotor mechanism set, the second axial line of the corresponding connection mechanism is inclined at a first acute angle with respect to the yaw axis of the multi-rotor UAV; 
(see FIG. 3)

    PNG
    media_image12.png
    422
    537
    media_image12.png
    Greyscale

for each of the two auxiliary rotor mechanisms in the second auxiliary rotor mechanism set, the second axial line of the corresponding connection mechanism is inclined at a second acute angle with respect to the yaw axis of the multi-rotor UAV; 
(see FIG. 3).
the first acute angle is in the range of 35° to 85°; (Claim 17)
(see FIG. 3)
the second acute angle is in the range of 35° to 85°. (Claim 17)
(see FIG. 3).
Therefore, from the teaching of Alzu’bi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier, Olm and Von Novak to include the above claim elements as taught by Alzu’bi in order to gain electrical energy by placing auxiliary rotors strategically.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521), in view of Olm et al. (US 20140061362) referred herein after as Olm, in view of Von Novak et al. (US 20170073065), referred herein after as Von Novak, and further in view of Alzahrani (US 20170369162).
Claims 13, 14:
Lee discloses
the multi-rotor UAV is a trirotor UAV having three rotor mechanisms; 
(see Lee [0031]...trirotors).
The Combination of Lee, Grenier, Olm, and Von Novak does not disclose
for the main rotor mechanism, the second axial line of the corresponding connection mechanism forms a 90° angle with the yaw axis of the multi-rotor UAV; 
for each of the two auxiliary rotor mechanisms, the second axial line of the corresponding connection mechanism forms an acute angle with the yaw axis of the multi-rotor UAV. 
Alzahrani teaches
for the main rotor mechanism, the second axial line of the corresponding connection mechanism forms a 90° angle with the yaw axis of the multi-rotor UAV; 
(see FIG. 23b, with 27 taken to be the “main” rotor)

for each of the two auxiliary rotor mechanisms, the second axial line of the corresponding connection mechanism forms an acute angle with the yaw axis of the multi-rotor UAV. 
(see FIG. 23b, with 25 and 27 taken to be the “auxiliary” rotors, and shown at an acute angle from the horizontal)

    PNG
    media_image13.png
    299
    378
    media_image13.png
    Greyscale



the acute angle is in the range of 35° to 85° (Claim 14).
(see FIG. 23b, with 25 and 27 taken to be the “auxiliary” rotors, and shown at an acute angle from the horizontal and rotor 25 is between 35 degrees and less then 90 degrees)


Therefore, from the teaching of Alzahrani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier, Olm and Von Novak to include the above claim elements as taught by Alzahrani in order to provide tri-rotor UAVs as well.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101589263), in view of Grenier et al. (US 10800521), and further in view of Yang, Fan (US 20200079495).
Claim 22:
The Combination of Lee and Grenier does not disclose
at least one of the plurality of connection mechanisms includes a first connection assembly connected to the corresponding rotor mechanism and configured to be rotated about a first axial line of the first connection assembly to cause the corresponding rotor mechanism to be rotated about the first axial line, the first axial line forming an acute angle with the yaw axis of the multi-rotor UAV. 
Yang teaches
at least one of the plurality of connection mechanisms includes a first connection assembly connected to the corresponding rotor mechanism and configured to be rotated about a first axial line of the first connection assembly to cause the corresponding rotor mechanism to be rotated about the first axial line, the first axial line forming an acute angle with the yaw axis of the multi-rotor UAV. 
(see Yang FIGS 4F and 10, where due to the rotation of rotation arms 21-24, the connection mechanism form acute angles with the yaw axis if the UAV 1).

    PNG
    media_image6.png
    553
    742
    media_image6.png
    Greyscale


Therefore, from the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-rotor UAV of Lee in view of Grenier and Olm to include the above claim elements as taught by Yang in order to offer multiple deployment configurations of UAVs.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3644



	/TIMOTHY D COLLINS/            Supervisory Patent Examiner, Art Unit 3644